Case 3:18-cv-00174-RLY-MPB Document 26 Filed 04/30/19 Page 1 of 1 PageID #: 164



                            IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    EVANSVILLE DIVISION

 GREAT AMERICAN INSURANCE                         )    CASE NO. 3:18-CV-00174-RLY-MPB
 COMPANY,                                         )
                                                  )
                   Plaintiff/Counterclaim         )
                   Defendant,                     )
                                                  )
          v.                                      )
                                                  )
 CITY OF MOUNT VERNON, INDIANA,                   )
                                                  )
                   Defendant/Counterclaimant.     )

                             ORDER OF DISMISSAL WITH PREJUDICE

          The parties having so stipulated, the above-captioned cause of action is hereby ordered

 dismissed, with prejudice, costs paid.

         4/30/2019
 Date:_______________________                   ____________________________________
                                                Judge, United States District Court
                                                Southern District of Indiana



 Copies to:
 /s/ Daniel P. King                                   /s/ Steve Barber
 Daniel P. King, #23025-49                            Steve Barber
 Frost Brown Todd LLC                                 Erin Bauer
 dking@fbtlaw.com                                     Barber & Bauer, LLP
                                                      steve@barlegal.net
                                                      erin@barlegal.net




    Distributed Electronically to Registered Counsel of Record
 LR01907.0643960 4830-0510-2739v1
